Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities: “thought” should be though.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaudtke et al. Pub. No. US 2004/0078503 A1 [Zaudtke] in view of Perholtz et al. Pub. No. US 2002/0091850 A1 [Perholtz].
1.  Zaudtke discloses a system [Fig. 1], comprising: an input/output controller [123]; a remote signal receiver [Fig. 7, 135]; and a control module [238] to receive a first signal via the remote signal receiver [IR signal] and to communicate with the input/output controller to a emulate keyboard input based on the first signal [¶ 39].  Zaudtke is silent on the controller being separate from the BIOS of the system.  However Perholtz teaches a controller [Fig. 1, 4] separate from the system [6].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zaudtke with Perholtz, since such a modification provides for a host/remote computer configuration.  Zaudtke in view of Perholtz teaches the remote signal receiver limitations [Perholtz Fig. 1, 5 and 7] and the limitations by generating signals that would be generated by the 
2.  Zaudtke in view of Perholtz teaches a power supply, and where the control module is further to receive a second signal via the remote signal receiver and communicate with the power supply based on the second signal to emulate a power button input [Zaudtke ¶ 39 Power On Self Test].
3.  Zaudtke in view of Perholtz teaches where the power button input controls the power supply to one of, power on, power off, enter a sleep mode, and hard reset [Zaudtke ¶39 where POST is a hard reset].
4.  Zaudtke in view of Perholtz teaches where the remote signal receiver communicates via one of, infrared signals, Bluetooth, ZigBee, radio frequency, Wi-Fi, and Z-Wave [Zaudtke ¶ 36].
5.  Zaudtke in view of Perholtz teaches where the input/output controller is a super input/output controller [Zaudtke ¶ 37 where multiple servers are controlled].
6.  Zaudtke in view of Perholtz teaches where the emulated keyboard input controls the system during a BIOS mode [Zaudtke ¶ 39 handheld device 123 replaces certain I/O functions].
7.  Zaudtke in view of Perholtz teaches where the emulated keyboard input controls selection of boot options during the BIOS mode [where this must occur since functions normally displayed on monitor are displayed on handheld device].
8.  Zaudtke discloses a method [¶ 8], comprising: receiving a first signal [Fig. 7, IR signal] to control a device [¶ 65]; and a control signal to an input/output controller of the device to emulate a keyboard input to control selection of boot settings for the device [¶¶ 65-66 runs the SETUP or configuration while booting the server computer].  Zaudtke is silent on the control module separate from any basic input/output system (BIOS) of the device.  However Perholtz teaches a controller [Fig. 1, 4] separate from the system [6].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
9.  Zaudtke in view of Perholtz teaches receiving, by the control module from the remote signal receiver, a second signal to control a power operation of the device [Zaudtke Fig. 7, IR signal]; and providing, by the control module to a power supply of the device, a power signal that emulates a power button input for the device [¶ 39 Power On Self Test].
10.  Zaudtke in view of Perholtz teaches where the device is a headless device [Zaudtke ¶ 9].
12.  Zaudtke discloses a computing system [¶ 31], comprising: a basic input/output system (BIOS) in execution by a processor [¶ 39]; an input/output controller [Fig. 7]; a remote signal receiver [238]; and a control module communicatively coupled to the remote signal receiver and the input/output controller, where the control module, in response to a control signal received via the remote signal receiver, emulates a keyboard signal via input/output controller to configure a boot setting of the BIOS [¶¶ 65-66].  Zaudtke is silent on the controller and the control module being separate from the BIOS.  However Perholtz teaches a controller [Fig. 1, 4] separate from the system [6] and the control module separate from the BIOS [where one computer is separate from the other].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zaudtke with Perholtz, since such a modification provides for a host/remote computer configuration.  Zaudtke in view of Perholtz teaches by generating signals that 
13.  Zaudtke in view of Perholtz teaches a power supply [Zaudtke ¶ 43 power source, for instance], communicatively coupled to the control module, the control module, in response to a power signal received via the remote signal receiver, is to provide a signal to the power supply that emulates an input to the power supply [¶ 54 allows retrieval of information].
14.  Zaudtke in view of Perholtz teaches where the control module is communicatively coupled to the power supply via circuitry connecting the power supply to a power button of the computing system [Zaudtke ¶ 54 where this must occur since the main power is shut down when auxiliary power provides power].
16.  Zaudtke in view of Perholtz teaches wherein the control module is to communicate with the input/output controller to emulate the keyboard input based on the first signal by generating the signals that would be generated by the keyboard input [where this must occur in the modified invention since the emulated keyboard generates inputs which are used].
17.  Zaudtke in view of Perholtz teaches wherein the control module is to communicate with the input/output controller to emulate the keyboard input based on the first signal by controlling the input/output controller to act as though the keyboard input had been received [where this must occur in the modified invention since the emulated keyboard generates inputs which are used].


Applicant did not adequately traverse the examiner's assertion of official notice, the common knowledge or well known in the art statement(s) are now taken to be admitted prior art [AAPA].  See MPEP 2144.03.
s 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaudtke in view of Perholtz and further in view of AAPA.
11.  Zaudtke in view of Perholtz is silent on receiving, by the control module from the remote signal receiver, an authenticating signal from a remote control device providing the control signal.  However AAPA teaches to use an authenticating signal as required by this claim.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zaudtke in view of Perholtz with AAPA as required by this claim, since such a modification controls the users on the network. 
15.  Zaudtke in view of Perholtz is silent on where the control module authenticates an aspect of the control signal.  However AAPA teaches to authenticate as required by this claim.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zaudtke in view of Perholtz with AAPA as required by this claim, since such a modification controls the users on the network.
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Arguments [08/05/21] are fully considered but they are moot owing to the new grounds of rejection which was necessitated by the amendment.  The rejection is made final.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613. The examiner can normally be reached Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/Gustavo Polo/              Primary Examiner, Art Unit 2694